Name: Commission Regulation (EEC) No 1464/91 of 31 May 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/38 Official Journal of the European Communities 1 . 6 . 91 COMMISSION REGULATION (EEC) No 1464/91 of 31 May 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1340/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 f), as last amended by Regulation (EEC) No 1380/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 June 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 353, 17. 12. 1990, p. 23 . O OJ No L 164, 24 . 6 . 1985, p . 11 . 0 OJ No L 132, 27 . 5 . 1991 , p . 40 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 62. ( ») OI No L 130. 25. 5 . 1991 . o . 64 . (9) OJ No L 266, 28 . 9 . 1983, p. 1 . 1 . 6. 91 Official Journal of the European Communities No L 138/39 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period 90 4th period ioo 5th period 110 1 . Gross aids (ECU) :  Spain 0,000 9,000 9,000 9,000 9,000 9,007  Portugal 25,493 15,970 15,970 15,970 15,970 15,970  Other Member States 18,523 9,000 9,000 9,000 9,000 9,000 2. Final aids : ||\ \ II Seed harvested and processed in : llll\ \ ||  Federal Republic of Germany (DM) 43,61 21,19 21,19 21,19 21,19 21,19  Netherlands (Fl) 49,13 23,87 23,87 23,87 23,87 23,87  BLEU (Bfrs/Lfrs) 899,41 437,01 437,01 437,01 437,01 437,01  France (FF) 146,25 71,06 71,06 71,06 71,06 71,06  Denmark (Dkr) 166,33 80,82 80,82 80,82 80,82 80,82  Ireland ( £ Irl) 16,278 7,909 7,909 7,909 7,909 7,909  United Kingdom ( £) 14,194 6,707 6,707 6,707 6,707 6,688  Italy (Lit) 32 627 15 853 15 853 15 853 15 853 15 770  Greece (Dr) 3 561,89 1 277,23 1 233,51 1 192,24 1 192,24 1 052,79  Spain (Pta) 0,00 1 521,43 1 521,43 1 518,41 1 518,41 1 504,76  Portugal (Esc) 5 373,1 1 3 400,37 3 400,37 3 400,37 3 400,37 3 363,62 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 6 7 0 8 0 9 (-) 10 0 110 1 . Gross aids (ECU) :  Spain 0,000 11,500 11,500 11,500 11,500 11,500  Portugal 27,993 18,470 18,470 18,470 18,470 18,470  Other Member States 21,023 11,500 11,500 11,500 11,500 11,500 2. Final aids : IlI \ \ Seed harvested and processed in : \  Federal Republic of Germany (DM) 49,49 27,07 27,07 27,07 27,07 27,07  Netherlands (Fl) 55,76 30,50 30,50 30,50 30,50 30,50  BLEU (Bfrs/Lfrs) 1 020,80 558,40 558,40 558,40 558,40 558,40  France (FF) 165,99 90,80 90,80 90,80 90,80 90,80  Denmark (Dkr) 188,78 103,27 103,27 103,27 103,27 103,27  Ireland ( £ Irl) 18,475 10,106 10,106 10,106 10,106 10,106  United Kingdom ( £) 16,143 8,656 8,656 8,656 8,656 8,637  Italy (Lit) 37 031 20 257 20 257 20 257 20 257 20 173  Greece (Dr) 4 119,16 1 834,49 1 790,77 1 749,50 1 749,50 1 610,05  Spain (Pta) 0,00 1 903,67 1 903,67 1 900,65 1 900,65 1 887,00  Portugal (Esc) 5 894,80 3 922,06 3 922,06 3 922,06 3 922,06 3 885,31 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 138/40 Official Journal of the European Communities 1 . 6. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) l Current 1st period 2nd period 3rd period 4th period l 6 7 8 0) 9 (') io o 1 . Gross aids (ECU):  Spain 29;177 28,923 22,126 22,228 22,228  Portugal 38,135 37,885 29,253 29,353 29,353  Other Member States 25,895 25,645 17,013 17,113 17,113 2. Final aids : (a) Seed harvested and processed in (2) : I  Federal Republic of GermanyIl Il (DM) 60,96 60,37 40,05 40,29 40,29  Netherlands (Fl) 68,69 68,02 45,13 45,39 45,39  BLEU (Bfrs/Lfrs) 1 257,37 1 245,23 826,09 830,94 830,94  France (FF) 204,46 202,48 134,33 135,12 135,12  Denmark (Dkr) 232,53 230,29 152,77 153,67 153,67  Ireland ( £ Irl) 22,756 22,536 14,951 15,038 15,038  United Kingdom ( £) 19,942 19,743 12,937 13,016 13,016  Italy (Lit) 45 613 45 172 29 968 30 144 30 144  Greece (Dr) 5 207,05 5 129,26 2 976,62 2 959,34 2 959,34  Portugal (Esc) 8 008,61 7 957,31 6 173,78 6 194,30 6 194,30 (b) Seed harvested in Spain and II\ \ processed : \ II  in Spain (Pta) 4 575,97 4 538,85 3 534,82 3 546,53 3 546,53  in another Member State (Pta) 4 636,83 4 600,39 3 608,74 3 620,25 3 620,25 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production  (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,057600 2,055850 2,054490 2,053230 2,053230 2,049710 Fl 2,317150 2,315760 2,314170 2,312610 2,312610 2,308820 Bfrs/Lfrs 42,334900 42,298100 42,265899 42,237900 42,237900 42,155700 FF 6,989170 6,985830 6,981820 6,978070 6,978070 6,966890 Dkr 7,881980 7,880160 7,877700 7,875310 7,875310 7,866730 £Irl 0,7684^9 0,768907 0,769044 0,769276 0,769276 0,769680 £ 0,694297 0,695296 0,696175 0,696939 0,696939 0,698451 Lit 1 528,70 1 530,56 1 532,21 1 533,84 1 533,84 1 539,85 Dr 225,67100 227,62200 229,79600 231,84800 231,84800 238,22600 Esc 179,69400 179,76600 179,96800 180,32300 180,32300 182,23600 Pta 127,48800 127,75900 128,01600 128,24900 128,24900 128,87000